Exhibit 10.1

ASSIGNMENT OF CONTRACT

STATE OF GEORGIA

COUNTY OF GWINNETT

For and in consideration of the sum of One Dollar ($1.00), the undersigned
hereby assigns unto TOUCHMARK BANCSHARES, INC., a Georgia corporation, all of
its right, title and interest in and to that certain Real Estate Purchase and
Sale Contract dated May 13, 2009 between GWINNETT CLINIC, LTD., as Purchaser,
and FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER FOR APLHA BANK & TRUST,
as Seller, concerning all that tract or parcel of land lying and being located
in Fulton County, Georgia being more particularly described on Exhibit “A”
attached hereto. The parties agree to make any required adjustments in the
earnest money deposit among themselves outside of closing.

This      day of June, 2009.

 

ASSIGNOR: GWINNETT CLINIC, LTD., a Georgia corporation By:  

 

  J.J. Shah, President ASSIGNEE: TOUCHMARK BANCSHARES, INC., a Georgia
corporation By:  

 

  William R. Short, President



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

All that tract or parcel of land containing 1.907 acres lying and being in the
City of Alpharetta in Land Lot 44 of the 1st District, 1st Section of Fulton
County, Georgia, and being more fully described as follows:

Beginning at a  1/2 inch rebar pin found at the northwesterly end of a miter of
the right of way intersection of the southerly right of way of Old Milton
Parkway (a/k/a Georgia State Route 120), a right of way of varying widths, with
the westerly right of way of Brookside Parkway, a right of way of varying
widths; thence along said miter and right of way of Brookside Parkway South 24
degrees 24 minutes 50 seconds East a distance of 21.69 feet to a  1/2 inch rebar
pin found; thence continuing along said right of way South 24 degrees 28 minutes
10 seconds West a distance of 84.34 feet to a  1/2 inch rebar pin found; thence
continuing along said right of way along a curve to the right having a radius of
744.16 feet an arc distance of 144.22 feet (said arc being subtended by a chord
bearing South 30 degrees 01 minutes 00 seconds West a distance of 143.99 feet)
to a  1/2 inch rebar pin found; thence continuing along said right of way South
35 degrees 34 minutes 07 seconds West a distance of 96.60 feet to a  1/2 inch
rebar pin set; thence leaving said right of way North 65 degrees 29 minutes 36
seconds West a distance of 66.80 feet to a  1/2 inch rebar pin set; thence North
24 degrees 30 minutes 24 seconds East a distance of 90.00 feet to a nail set;
thence North 65 degrees 29 minutes 36 seconds West a distance of 213.50 feet to
a nail set; thence North 24 degrees 30 minutes 24 seconds East a distance of
246.56 feet to a  1/2 inch rebar pin set on aforesaid southerly right of way of
Old Milton Parkway; thence along said right of way South 65 degrees 31 minutes
30 seconds East a distance of 296.25 feet to a  1/2 inch rebar pin found and the
Point of Beginning.